Exhibit 12(d) LG&E AND KU ENERGY LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES (Millions of Dollars) Successor Predecessor Year 2 Months 10 Months Ended Ended Ended Dec. 31, Dec. 31, Oct. 31, Year Ended December 31, Earnings, as defined: Income from Continuing Operations Before Income Taxes $ $ 70 $ Adjustment to reflect earnings from equity method investments on a cash basis 11 Loss on impairment of goodwill Mark to market impact of derivative instruments 2 34 72 Total fixed charges as below 25 Total earnings $ $ 97 $ Fixed charges, as defined: Interest charges (a) $ $ 24 $ Estimated interest component of operating rentals 6 1 5 5 5 4 4 Estimated discontinued operations interest component of rental expense 5 10 10 10 Preferred stock dividends 1 4 Total fixed charges $ $ 25 $ Ratio of earnings to fixed charges (a) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net.
